The opinion of the court was delivered by
Peck, J.
The grievance complained of is, that the defendants as listers of the town of Wheelock, set the plaintiff’s land, situate *783in Wkeelock, in the list of that town for the assessment of town taxes; and that in consequence thereof, town taxes were assessed upon it against the plaintiff, and collected by the sale of the plaintiff’s property. The ground upon which the plaintiff claims to recover is, that the land, by the original charter of the town, is exempt from such taxation, and that therefore it was wrongfully set in the list. It appears by the charter of the town, dated June 14, 1785, that the state of Vermont granted the town of Wheelock to Dartmouth College and Moor’s Charity School, reserving one hundred and fifty acres for the use, benefit, and support of the ministry of the gospel in said town, and one hundred and fifty acres for the use and support of an English school or schools in said town. The charter also incorporates the territory granted, into a town, by providing that “ the inhabitants that do or shall hereafter inhabit said town, or precinct, are 'hereby enfranchised and entitled to all privileges and immunities that the inhabitants of other settled towns within this state do by law and the constitution thereof, exercise and enjoy.” The charter provides that, “ whereas the said grant of land is for a public and important use, it is hereby declared that the land and tenements in every part of said township, or precinct, shall forever be free and exempt from-public taxes, that is to say, so long and while the incomes and profits shall be actually applied by said president and trustees, and their successors, to the purposes of said college -and school as above expressed.” The plaintiff derived his title from the original grantees under the charter, and claims- it is exempt from the tax in question under the foregoing provision. The town having been organized in 1792, from that time down to 1820, set the lands in the list, and assessed town taxes thereon, leaving the lands out of the list returned to the legislature for state taxes; and from 1820, omitted to tax the lands till the legislature passed the act of 1857, providing for assessing taxes on such- lands for local purposes of the town. After this act was passed, the defendants set the plaintiff’s land in the list as already stated, which is the grievance complained of. The charter was issued by virtue of an act of the legislature, passed at the June session thereof, 1785, granting the land and requesting the governor and council *784“ 'to' issue a charter of incorporation for the same,” the act saying nothing as to exempting the land from taxation. Vermont State Papers, 497. One of the main questions presented by the case and in the argument is, whether a town tax is a public tax within the meaning of the charter exempting such land from “ public taxes.” It is claimed on the part of the plaintiff that the word tax, ex vi termini, imports a public tax. It is true, a tax, in its ordinary acceptation, is a sum imposed or levied by government or other authority. It is a general term applied to whatever is required by the government or local authority thereof to bo paid by the people. It presupposes that the burden is imposed by some authority other than that of the individual taxed, else it would not be a tax, but a voluntary contribution. So too its object, or the purpose to which it is applied, is to some extent public ; that is, its use is not confined exclusively to the benefit of the particular individual tax-payer, but extends to some common óbject in which more or less individuals have an interest. Yet, it is obvious that a tax may be so levied, and so limited in its character and object, as not to be a public tax; and this idea must have been in the mind of the parties to this grant; otherwise, the word public, in the clause of exemption, is without meaning. Indeed, this is virtually conceded in the argument for the plaintiff; for it is contended that the phrase “public taxes,” is used in the charter in contradistinction to proprietary taxes imposed about that period by'the proprietors of towns, on their common lands, for their common benefit. It is also claimed that town taxes are public taxes, because, although voted by the inhabitants of the town, or assessed by its officers, the authority to do so is derived from a public source, the legislature. But it is evident that this is not decisive; for all power of taxation emanates from the sovereign power, either state or national. The land proprietors under town grants, along about the period of the date of this charter, were in the habit cf voting taxes upon the common property, to defray the expenses of surveys, for laying out roads, and other purposes for the benefit of their common property, and to ' facilitate the sale and settlement of their lands ; but the power was given by statute. It is conceded that such taxes were not of *785such a character as to come within the exemption in the charter. The word public is used in a more restricted or comprehensive sense, according to the subject to which it is applied. A private corporation sometimes possesses a limited power to tax its members, derived from the state which grants the charter ; yet a tax imposed by such corporation by virtue of such delegated power, would not be a public tax.
It is claimed by defendants’ counsel, that as the charter contains a grant of corporate powers as a town to the inhabitants of the terri:ory granted, with all the rights and privileges of other towns, the exemption of all the lands and tenements in the town from town taxes, would be void, as being repugnant to the charter, so essential is the power of taxation of such property to the existence ■of the corporation, and the discharge of its municipal obligations; and if not so, still, that the court ought to put such a construction upon the charter as to avoid such consequences as >vould follow from the plaintiff’s construction. We cannot say that such exemption of the real estate would so far deprive the town of the means of performing the duties and obligations incident to the existence of the town as a corporation, as to render such provision in the charter void merely for repugnancy. The town would still have the same power of taxing the persons and personal property of the inhabitants of -the towu, as is possessed by other towns. But if the language exempting all the lands and tenements from public taxes, is susceptible of two interpretations, the defendants have' a right to insist on that construction which would give that effect to all the provisions of the charter most consistent with its intent. It is true that if we hold that the lands and tenements are exempt from town taxes, the grant of all the rights and privileges possessed by other towns cannot have full and complete effect, but would be restricted to an extent embarrassing to the town ; but if we hold that town taxes are not included in the exemption clause, the town is invested with all the rights and privileges of other towns; and this consideration favors the construction claimed by defendants, and is a strong argument in its favor. But if the words “ public taxes” are susceptible of but one interpretation, and necessarily include town taxes, then, al*786though they are to some extent repugnant m the general grant of corporate powers, they must have the effect to limit this general grant of corporate rights and privileges, as the special provisions must be construed as qualifying the more general words of the grant. But the word public, as applied to taxes, has no such .fixed and settled meaning as necessarily to include town taxes within the words “ public taxes” used in the charter. The word public is used variously, depending for its meaning on the subjects to which it is applied. Public law in one sense is a designation given to international law, as distinguished from the laws of a particular nation or state. In another sense, a law or statute that applies to the people generally of the nation or state adopting or enacting it, is'denominated a public law, as contradistinguished from a private law affecting only an individual or a small number of persons. There is a material distinction between public and private statutes; and the books contain definitions of each, and abound with cases explaining the,distinction. It is easy to illustrate this distinction by stating plain or extreme cases; yet cases often arise under statutes partaking so much of the character of each, as to render it difficult to decide to which class the particular statute belongs. The terms public debt and public securities, used in legislation, are terms generally applied to national or state obligations and dues, and would rarely if ever be construed to include town debts or obligations ; nor would.the term public revenue ordinarily be applied to funds arising from town taxes. The question is not entirely free of doubt, what is or is not included in the term public taxes, where used in public grants or legislative proceedings. A state tax would clearly be of that character, levied by the legislature of the state for the general purposes of the state, embracing the people of the state at large. A town .tax, in one view, seems to partake somewhat of the same character, its purpose being to defray the expense of the town organization, and to enable it to perform its duties and discharge its obligations imposed upon it as a municipality. constituting a ¡part of the polity of the state. On the .other hand, it'differs materially from.a state tax,; it is levied by the'town, or assessed by its officers; its purpose is not the direct benefit of the people of *787the state generally, but local in its use and purpose, affecting directly the property and people of a small municipality. We think the words “ public taxes ” in the charter, are open to construction as to whether they were used in the sense of including, or in the sense of excluding, town taxes. Many considerations are urged on both sides as bearing on the question. The user under the charter is relied on by both sides. The defendants rely on the user from the organization of the town in 1792 to 1820, setting the lands in the town grand list and. assessing town taxes thereon, leaving out such lands in the list for state taxes. When the sense in which a word or words are used in a public charter or grant, is open to construction, the contemporaneous construction for a long period of time, by the user of the parties under it, is entitled to great weight in the interpretation of it, especially if it is of ancient date. In this case the omission to thus tax the lands from • 1820 to 1857, lessens the weight of the evidence derived from the earlier user, but does not destroy its force. ■ The practical construction of the charter by the parties in interest, in effect treating town taxes as not included in the exemption for more than a quarter of a century immediately succeeding the organization of the town, commencing so soon after the date of the charter, is entitled to weight in favor of this construction, notwithstanding the later usage. In construing public charters at a time long after their date, reference should be had to the condition of things, and the circumstances existing, at and about the time of their date. In determining whether a town tax is a public tax within the meaning of the charter, it .is proper to consider how it was regarded in that respect at the period of time about the date of the charter, and whether it was then included in what was generally-denominated public taxes. At that time, the general rights and powers of towns ‘as to the purposes for which they might levy taxes, were not as clearly settled and defined as at the present time. Hence we find frequent statutes about that period, authorizing towns'and other communities to levy and collect taxes for particular purpose's. In relation to many subjects, the right to raise taxes was given to towns, and also to other communities or quasi corporations for the same object. The-country was new, *788and much of the land that had been granted was wild and unsettled, and the title to which was held by the original proprietors under their charters in common and undivided. These proprietors were often invested with power to levy taxes on these lands held in common, to lay roads, and for other purposes, to promote the sale and settlement of their lands. Towns at the same time had power to raise taxes for many of the same purposes. Towns and parishes were by statute given power to raise taxes to build meeting houses, and for the support of a minister of the gospel, on the polls and ratable estate of the inhabitants ; towns in some instances being divided into parishes for that purpose, and the power was extended to communities in places not in any organized towns, to raise money on the polls and ratable estate of the persons associating. The acts of the legislature about the time of the date of this charter, and so near the time of its date as to have some bearing on this question of construction, have been examined to some extent, some of which have been referred to in argument, to see in what sense the words public tax,' were used at that period. Nothing is found in this legislation specifically defining what tax shall be deemed a public tax ; but the manner in which state taxes and town taxes are spoken of, furnishes reason to infer that the term public tax, when used at that period, had reference to state tax, and not understood as including town tax. Some of 'these statutes relating to levying and collecting taxes, expressly denominated state taxes, public taxes, that is, use these terms apparently as synonymous; while town taxes, when spoken of in the same or in other acts, are not so designated, but are classed with parish, district, society, and other local taxes. From this it is not unreasonable to conclude that the term public taxes, was used at that period as applicable to state taxes pertaining to the public revenue, and not as including town and other municipal taxes. Shoalwater v. Armstrong, 9 Humph. 217, is an instance of the interpretation of the term public taxes in this restricted sense. It was decided in that case, that the statute passed in 1844, providing “ that in all cases of sales of land hereafter made for public taxes under the provisions of the laws now in force,” the sheriff’s or collector’s deed reciting the facts necessary to make a valid sale *789and convey a good title, should be prima facie evidence of such facts, did hot apply to a sale for a town tax, for the reason that a town tax was not a public tax. This case may not be decisive of the sense in which the words in question in this charter should be construed, but it bears strongly in favor of the defendants’ construction. To determine this question of construction, it is proper to look at the object and purpose of the exemption, and see what interpretation of the words in question, will secure to the grantees the immunity intended, and at the same time not to transcend it. The object was to make the grant more available to the grantees, by relieving the property from some burden for the support of government, to which other property of the kind was subject. The laud was then mostly wild and uncultivated. It is manifest that relieving the land from state taxes, would operate beneficially to the proprietors, by affording an inducement to persons to take leases on terms more favorable to the proprietors, and become settlers in the town. It must have been desired and expected by the grantees in the charter, that lessees under them would become settlers upon the land and inhabitants of the town, and thereby facilitate the settlement of the town and make the grant more available. This exemption from state taxes is valuable to the grantees in the charter, because it is valuable to the inhabitants of the town who may hold under them. The exemption of the lands from state taxes, would tend to induce people to take leases under the grantees in the charter, and to become inhabitants of the town ; the two things which the grantees in the charter would desire. But no such benefit would arise or have been expected from an exemption of the land from town taxes. The charter contained a provision that the territory granted “be and hereby is" incorporated into a township by the name of Wheelock,” and declared the inhabitants thereof entitled to all the privileges and immunities that the inhabitants of other settled towns exercise and enjoy. This necessarily imposed upon such inhabitants all the duties, obligations, and burdens which, by the constitution and laws of the state, were or should be cast upon other towns. The necessary means for discharging these duties, must be raised by taxes upon the persons and taxable property of the inhabitants. The aggre*790gate expense for this purpose to be borne by the inhabitants, is not lessened by exempting the land from town taxes ; it only throws the more upon the persons and personal property of the inhabitants, the great mass of whom must necessarily have been expected to be owners or holders under leases from the grantees in the charter, of most of the lands in the town. It is difficult to see how the perpetual exemption of the land and tenements from- town taxes, claimed by the plaintiff, could have been regarded as an immunity beneficial to the inhabitants of the town holding under the grantees in the charter, to any desirable extent. Such exemption from town taxes in a grant of a lot, or a small portion of the town, would be beneficial to the grantee ; but it is different when the exemption applies to the lands and tenements of th'e entire township, thus depriving the inhabitants of the entire power of taxation of the lands as a means of discharging their municipal obligations as a town, and casting it on their persons and personal property. It is not reasonable to suppose' that such an anomalous municipality was intended to be created by the charter.
■ In the'case of .the Providence Bank v. Billings & Putnam, 4 Pet. 514, Marshall, Ch. J., in reference to the relinquishment by the state of the right of taxation as to certain property, says: “ It would seem that the relinquishment of such a power is never to be assumed. We will not say that'a state may not relinquish it; that a consideration sufficiently valuable' to induce a partial release of it, may not exist; but as the whole community is interested in retaining it undiminished, that community has a right to insist that its abandonment ought not to be presumed in a case in which the deliberate purpose of the' state to abandon it does not appear.” It is a rule, that public grants, especially where some special privilege is granted or claimed, be construed beneficially in favor of the public, and strictly against the grantee ; and'where susceptible of two interpretations, one more extensive and the other more restricted, that most favorable to the public is adopted. This is the general rule both in England and in this country ; although it has often been unsuccessfully claimed in argument, as in Charles River Bridge v. Warren Bridge et al. 11 Pet. 420, that this rule ought not to apply in this country, because-*791here, public grants are made by the people through their representatives.
The conclusion is, we hold that the term “ public taxes,” was used in the charter in reference to taxes pertaining to the public revenue, as contradistinguished from local municipal taxes, such as town, parish, district, and village taxes, assessed upon, and to be expended for the use and immediate benefit of, the particular municipality. This construction satisfies the language and accomplishes the purpose of the exemption, and is in harmciny with the rule of interpretation applicable to the case. Other important questions have been dismissed in the case, but as the decision of this question in favor of the defendants, is decisive of the case, there is no necessity of deciding the other questions raised.
Judgment of the county court for the defendants is affirmed.